EXHIBIT 10.3

 

Description of OraSure Technologies, Inc.

2005 Self-Funding Management Incentive Plan

 

On May 17, 2005, the Board of Directors (the “Board”) of OraSure Technologies,
Inc. (the “Company”) adopted the 2005 Self-Funding Management Incentive Plan
(the “Bonus Plan”). The purpose of the Bonus Plan is to reward outstanding
individual performance by management with cash bonuses. All employees, except
for sales employees (who are covered by a separate commission plan) at the level
of director and above, will be eligible to participate in the Bonus Plan.

 

Pursuant to the Bonus Plan, cash bonuses may be paid out of a cash bonus pool to
be funded based on the Company’s achievement of certain financial objectives
regarding revenues, operating income and cash flow from operations for 2005. If
the Company achieves 100% of these financial targets, the bonus pool would be
funded in the amount of $1.1 million, and if the Company achieves 150% of these
financial targets, the bonus pool would be funded in the amount of $1.7 million.
Notwithstanding the foregoing, the total amount paid from the pool will be
determined by the Board after evaluation of the Company’s achievement of the
foregoing financial objectives as well as strategic objectives for 2005. The
Board may, in its sole discretion, approve a total payment greater than $1.7
million if it determines that the Company has achieved a breakthrough
performance by substantially exceeding the financial objectives for 2005.

 

Payments from the bonus pool will depend on an employee’s achievement of
individual performance objectives. Bonus payments will be based on the target
payouts set forth below, which are expressed as a percentage of base salary. The
aggregate of all bonuses cannot exceed the funded amount of the bonus pool.
Specific payments to individuals could exceed the following targets if the
Company achieves more than 100% of its financial objectives or otherwise
achieves a breakthrough performance as determined by the Board.

 

Title

--------------------------------------------------------------------------------

   Target Payouts


--------------------------------------------------------------------------------

Chief Executive Officer

   50%

Executive Vice President

   40%

Senior Vice President

   30%

Vice President

   20%

Director

   10%

 

Performance criteria for individual employees will be derived from the Company’s
2005 strategic objectives concerning financial performance, strategic planning,
research and development, business development, regulatory affairs and quality
control, manufacturing, engineering, information systems, sales and marketing,
human resources, investor relations matters and/or other objectives approved by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”). Awards are expected to reflect a weighted average measurement of an
employee’s achievement of his or her individual performance objectives.



--------------------------------------------------------------------------------

Employees must be employed by the Company as of December 31, 2005 and at the
time of the bonus award in order to participate in the Bonus Plan, and awards
will be adjusted on a pro rata basis to the extent any employee is employed for
only a portion of the year 2005. The Chief Executive Officer will recommend
individual awards for all participating employees (except for the Chief
Executive Officer) for approval by the Compensation Committee based on an
assessment of each individual’s performance against his or her applicable
performance objectives. The Compensation Committee may approve or disapprove any
recommended bonus award in whole or in part in its sole discretion. The
Compensation Committee shall recommend for Board approval any bonus award for
the Chief Executive Officer based on an assessment of his performance against
his individual performance objectives. The Board may approve or disapprove any
recommended bonus award for the Chief Executive Officer in whole or in part in
its sole discretion.

 

The Compensation Committee and the Board shall have the right in their sole
discretion to reject any or all of the recommended bonus awards, even if the
bonus pool has been funded and any and all applicable performance criteria have
been satisfied, based on the business conditions of the Company at or
immediately after the end of 2005.